          Case 1:19-cr-00468-JSR Document 1 Filed 05/16/19 Page 1 of 8

    '           ~   I 9M.AG4789                                  OR1G1NAL
Approve~~
             DA IEL H. WO
             Assistant United States Attorney

Before:      HONORABLE STEWART D. AARON
             United States Magistrate Judge
             Southern District of New York

-----------------------------------x
UNITED STATES OF AMERICA                         COMPLAINT

                v. -                             Violation of 21 U.S.C.
                                                 § 846
CARLOS SMITH PITTERSON,
                                                 COUNTY OF OFFENSE:
                    Defendant.                   BRONX

----------------.-------------------x

STATE OF NEW YORK                          ss:
SOUTHERN DISTRICT OF NEW YORK


     STEPHANIE R. RAMIREZ, being duly sworn, deposes and says
that she is a Special Agent with the Drug Enforcement
Administration ("DEA"), and charges as follows:

                                 COUNT ONE
                           (Narcotics Conspiracy)

     1.   From in or about April 2019, up to and including in or
about May 2019, in the Southern District of New York and
elsewhere, CARLOS SMITH PITTERSON, the defendant, and others
known and unknown, intentionally and knowingly did combine,
conspire, confederate and agree, together and with e~ch other,
to violate the narcotics laws of the United States.

     2.   It was a part and object of the conspiracy that CARLOS
SMITH PITTERSON, the defendant, and others known and unknown,
would and did distribute and possess with the intent to
distribute controlled substances, in violation of Title 21,
United States Code, Sec.tion 841 (a) (1).

     3.   The controlled substances that CARLOS SMITH PITTERSON,
the defendant, conspired to distribute and possess with intent
to distribute were:


                                       1
       Case 1:19-cr-00468-JSR Document 1 Filed 05/16/19 Page 2 of 8




          a.   1 kilogram and more of mixtures and substances
containing a detectable amount of heroin, in violation of Title
21, United States Code, Section 8 41 (b) ( 1) (A) ; and

          b.   40 grams and more of mixtures and substances
containing a detectable amount of fentanyl, in violation of
Title 21, United States Code, Section 841 (b) (1) (B).

           (Title 21, United States Code, Section 846.)

     The bases for my knowledge of the foregoing charge are, in
part, as follows:

     4.   I am a Special Agent with the DEA and I have been
personally involved in the investigation of this matter.  This
affidavit is based upon my personal participation in the
investigation, my examination of reports and records, and my
conversations with other law enforcement agents and other
individuals.  Because this affidavit is being submitted for the
limited purpose of demonstrating probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

                        The April 25, 2019 Buy

     5.   Based on my participation in this investigation,
including my review of law enforcement records and reports, my
conversations with other law enforcement officers and witnesses,
and my training and experience, I have learned the following, in
substance and in part:

           a.    On or about April 25, 2019, a DEA confidential
source (uCS-1"1) contacted by telephone a third party
(uindividual-1") known to CS-1 to engage in the sale of
narcotics.    CS-1 expressed to Individual-1 that CS-1 wanted to
purchase approximately 450 fentanyl-laced oxycodone pills.    In
response, Individual-1 directed CS-1 to call a telephone number

1 CS-1 is a paid informant for the DEA and has provided
information to law enforcement on multiple occasions.   The
information provided by CS-1 has been deemed reliable and CS-l's
information has been corroborated in part by independent
e~idence, including record1ngs.

                                    2
,,           Case 1:19-cr-00468-JSR Document 1 Filed 05/16/19 Page 3 of 8



     ending in 0880 (the "0880 Phone Number").   CS-1 then called the
     0880 Phone Number, spoke to a male individual ("Individual-2"),
     and agreed to meet with Individual-2 in the vicinity of 174th
     Street and Morris Avenue in the Bronx, New York. As set forth
     below, infra,_ ~ 15, Individual-2 has been identified as CARLOS
     SMITH PITTERSON, the defendant.

               b.   Later that day, on or about April 25, 2019, CS-1
     drove a vehicle ("Vehicle-1") to the vicinity of 174th Street
     and Morris Avenue and parked Vehicle-1 in front of a particular
     apartment building located on Morris Avenue ("Building-1"). A
     man then approached Vehicle-1 on foot, entered the front
     passenger side door to Vehicle-1, and, in exchange for $7,000,
     provided CS-1 with a bottle containing approximately 450 green
     circular pills with "M" on one side and "30" on the other side
     (the "April 25 Pills").  The man, whom CS-1 understood to be
     Individual-2 based on CS-l's phone communications with
     Individual-2 setting up the deal (and who· was later identified
     as PITTERSON), then exited Vehicle-1 and, approximately 30
     minutes later, was observed by law enforcement agents entering
     another vehicle ("Vehicle-2")and driving away in it.

          6.   Based on my participation in this investigation,
     including my review of law enforcement records and reports, and
     my conversations with other law enforcement officers, I have
     learned that the April 25 Pills were subsequently tested in a
     DEA laboratory and determined to contain fentanyl, totaling
     approximately 448 pills, and weighing approximately 48 grams in
     total.

                               The May 1, 2019 Buy

          7.   Based on my participation in this investigation,
     including my review of law enforcement records and reports, my
     conversations with other law enforcement officers and witnesses,
     and my training and experience, I have learned the following, in
     substance and in part:

                a.   On or about May 1, 2019, CS-1 called the 0880
     Phone Number, spoke.with CARLOS SMITH PITTERSON, the defendant,
     and arranged to purchase from PITTERSON approximately 150
     fentanyl-laced oxycodone pills in exchange for $2,250.   During
     the ,phone call, CS-1 and PITTERSON agreed to meet in front of
     Building-1 to conduct the transaction.

                b.    Later that day, on or about May 1, 2019, CS-1
     drovg   VGhicl~-1 t~ th~ ~icinily of guilding-l and parked.

                                          3
       Case 1:19-cr-00468-JSR Document 1 Filed 05/16/19 Page 4 of 8



PITTERSON, who was driving Vehicle-2, pulled up alongside
Vehicle-1 and then parked Vehicle-2 nearby.  Shortly thereafter,
PITTERSON entered Vehicle-1, received $2,250 from CS-1, exited
the vehicle and was observed by law enforcement agents entering
a particular apartment in Building-1 ("Apartment-1"), and then
observed by.law enforceme~t agents returning to Vehicle-1.
Inside Vehicle-1, PITTERSON provided CS-1 with a bottle
containing approximately 150 green circular pills with "M" on
one side and "30" on the other side (the "May 1 Pills") .

     8.   Based on my participation in this investigation,
including my review of law enforcement records and reports, and
my conversations with other law enforcement officers, I have
learned that the May 1 Pills were subsequently counted and
determined to total approximately 151 pills.

     9.   Based on the shape and color of the May 1 Pills, which
appear to be similar to the April 25 Pills, my conversations
with other law enforcement officers, the facts set forth above,
and my training and experience, I believe the May 1 Pills are
fentanyl-laced oxycodone pills.

                         The May 9, 2019 Buy

     10.  Based on my participation in this investigation,
including my review of law enforcement records and reports, my
conversations with other law enforcement officers and witnesses,
and my training and experience, I have learned the following, in
substance and in part:

          a.   On or about May 9, 2019, CS-1 called the 0880
Phone Number, spoke with CARLOS SMITH PITTERSON, the defendant,
and arranged to purchase from PITTERSON approximately 425
fentanyl-laced oxycodone pills for $4,600.  During the phone
call, CS-1 and PITTERSON agreed to meet in front of Building-1
to conduct the transaction.

            b. Later that day, on or about May 9, 2019, CS-1
drove Vehicle-1 to the vicinity of Building-1 and parked.
PITTERSON exited the front door of Building-1 and entered the
front passenger seat of Vehicle-1, where CS-1 provided PITTERSON
with $4,600 in cash and PITTERSON provided CS-1 with two pill
bottles collectively containing approximately 425 green circular
pills with "M" on one side and "30" on the other.side (the "May
9 Pills") .




                                    4
       Case 1:19-cr-00468-JSR Document 1 Filed 05/16/19 Page 5 of 8



     11. Based on the shape and color of the May 9 Pills, which
appear to be similar to the April 25 Pills and the May 1 Pills,
my conversations with other law enforcement officers, the facts
set forth above, and my training and experience, I believe the
May 9 Pills are fentanyl-laced oxycodone pills.

                          The May 9 Agreement

     12.  Based on my participation in this investigation,
including my review of law enforcement.records and reports, my
conversations with other law enforcement officers and witnesses,
and my training and experience, I have learned the following, in
substance and in part:

          a.   On or about May 9, 2019, while inside Vehicle-1
with CARLOS SMITH PITTERSON, the defendant, for the purpose of
purchasing the May 9 Pills, CS-1 expressed an interest to
PITTERSON in purchasing from PITTERSON a kilogram of f entanyl
(the "Kilogram") . PITTERSON responded, in substance and in
part, that he could and would obtain the Kilogram in exchange
for approximately $53,000.

          b.   Approximately one hour later, on or about the
same day, CS-1 spoke by telephone with PITTERSON to discuss
further CS-1 purchasing the Kilogram.  PITTERSON informed CS-1,
in substance and in part, that PITTERSON needed to call a third
party, PITTERSON's supplier, to ascertain the location and
availability of the Kilogram.

          c.   Later that day, on or about May 9, 2019,
PITTERSON notified CS-1 by telephone, in substance and in part,
that PITTERSON could obtain and sell CS-1 either a kilogram of
fentanyl or a kilogram of heroin (the "Substance"), but that
PITTERSON was not yet certain which of f entanyl or heroin he
would be able to sell to CS-1.

                       The May 15, 2019 Arrest

     13. Based on my participation in this investigation,
including my review of law enforcement records and reports, my
conversations with other law enforcement officers and witnesses,
and my training and experience, I have learned the following, in
substance and in part:

          a.   On or about May 15, 2019, at approximately 2:03
p.m., CS-1 called the 0880 Phone Number, spoke to CARLOS SMITH
PITTERSON, thg dgfgndcint, cind   cam~   to an   a~reement   wilh
                                    5
       Case 1:19-cr-00468-JSR Document 1 Filed 05/16/19 Page 6 of 8



PITTERSON that PITTERSON would obtain and sell to CS-1 the
Substance that day.

          b.   Later that day, at approximately 8:40 p.m., law
enforcement agents surveilling PITTERSON observed the following:

             i.     PITTERSON drove Vehicle-2 to a location in
the vicinity of 174th Street and Croes Avenue in the Bronx, New
York.

            ii.     PITTERSON parked Vehicle-2 in the vicinity
of 174th Street and Croes Avenue in the Bronx, New York.

           iii.     An unidentified male ("Individual-3")
entered the back, passenger-side seat of Vehicle-2 and exited
Vehicle-2 approximately 30 seconds later.

           c.  At approximately 8:45 p.m. (approximately five
minutes after Individqal-3 exited Vehicle-2), PITTERSON informed
CS-1 via telephone, in substance and in part, that PITTERSON had
obtained the Substance and wanted to arrange a meeting with CS-1
so that PITTERSON could sell CS-1 the Substance.

           d.     At approximately 8:58 p.m., law enforcement
agents initiated a car stop of Vehicle-2. PITTERSON, who was
driving Vehicle-2, provided consent to search Vehicle-2.  During
a search of Vehicle-2, law enforcement agents found and seized a
plastic-wrapped substance in the back passenger area of Vehicle-
2, which appeared to them, based on their training and
experience, to be a quantity of narcotics.

          e.   On or about May 16, 2019, the substance recovered
from Vehicle-2 was weighed and determined to be approximately
561.4 grams, and field tested positive for the presence of
heroin.

              The May 15, 2019 Search of Apartment-1

     14.  Based on my participation in this investigation,
including my review of law enforcement records and reports, my
conversations with other law enforcement officers and witnesses,
and my training and experience, I have learned that on or about
May 15, 2019, law enforcement agents searched Apartment-1, 2 upon

     2 As noted above, supra ~ 7, Apartment-1 is the apartment
inside Building-1 that CARLOS SMITH PITTERSON, the defendant,
w~~ ob~erved entering on or about May 1, 2019, after having been

                                    6
       Case 1:19-cr-00468-JSR Document 1 Filed 05/16/19 Page 7 of 8



receiving consent from its occupant, and found, among other
items, the following:

          a.   Two plastic bags, one containing a brown powdery
substance, and one containing a white powdery substance, and a
scale the law enforcement agents believed, based on their
training and experience, to be used for drug distribution.

          b.   On or about May 16, 2019, the substances
recovered from Apartment-1 were weighed and determined to be,
together, approximately 490 grams, and field tested positive for
the presence of heroin.

                The Identification of the Defendant

      15. Based on my participation in this investigation,
including my review of law enforcement records and reports, my
conversations with other law enforcement officers and witnesses,
and -my training and experience, I have learned the following, in
substance and in part:

          a.   Vehicle-2 is registered to CARLOS SMITH
PITTERSON, the defendant.

          b.   Photographs maintained in a Government database
of PITTERSON (the "Government Photographs") appear to depict the
same person who other law enforcement agents and I have observed
inside Vehicle-2, entering and exiting Vehicle-1 when the April
25 Pills, May 1 Pills, and May 9 Pills were sold, and entering
and exiting Apartment-1 shortly before making the sale of the
May 1 Pills.

          c.    The Government Photographs also appear to depict
the same person who other law enforcement agents and I observed
driving Vehicle-2 on or about May 15, 2019, including when
Individual-3 entered the rear passenger-side seat of Vehicle-2
for approximately 30 seconds and when Vehicle-2 was subjected to
a traffic stop.

          d.   When law enforcement agents stopped Vehicle-2 on
or about May 15, 2019, the only individual in Vehicle-2, the
driver, presented a New York State driver's license in the name
of "Carlos Smith Pitterson."


paid $2,250 and before PITTERSON exited Building-1 and provided
CS-1 wilh a boltle containing the May 1 Pills.
                                    7
       Case 1:19-cr-00468-JSR Document 1 Filed 05/16/19 Page 8 of 8




     WHEREFORE, I respectfully request that CARLOS SMITH
PITTERSON, the defendant, be imprisoned, or bailed, as the case
may be.




                            Special
                            DEA



Sworn to before me this
16th day of May, 2019




HO~~AARON
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                      8
